DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 03/02/2022, 08/22/2022, 08/22/2022 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 11-17 and 19-20 of USPN 11,271,731 (Appl. No: 16/677270). Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1 of the instant application against Claim 1 of 11,271,731).
Claim
Application#17/685161
Claim
USPN # 11,271,731
1
A system comprising: a memory component; and a processing device, operatively coupled with the memory component, to perform operations comprising:
1
A system comprising: a memory component; and a processing device, operatively coupled with the memory component, to perform operations comprising:

receiving, from a host system, a request for password generation; in response to receiving the request, generating a password derivation key based on a key derivation seed comprising a random or pseudo-random number generated by a random or pseudo-random number generator;

receiving, from a host system, a request for password generation; in response to receiving the request, generating a password derivation key based on a key derivation seed comprising a random or pseudo-random number generated by a random or pseudo-random number generator; …

deriving a password from the password derivation key; generating, using an asymmetric encryption key, encrypted data based on an encryption of the key derivation seed used to derive the password, the generating of the encrypted data comprises encrypting binary data and a hash of the binary data, the binary data comprising the key derivation seed used to derive the password;

deriving a password from the password derivation key; generating, using an asymmetric encryption key, encrypted data based on an encryption of the key derivation seed used to derive the password, the generating of the encrypted data comprises encrypting binary data and a hash of the binary data, the binary data comprising the key derivation seed used to derive the password; 

and providing a response to the request comprising the encrypted data.

and providing a response to the request comprising the encrypted data.


Claims 2-20 of the instant application is equivalent in scope with Claims 2-9, 11-17 and 19-20 of USPN 11,271,731.

Claim Objections
Claim 14 is objected to because of the following informalities:  the claim ends in 2 periods.  Please delete 1 of the periods.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer is timely filed and if amended to overcome the claim objection, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/Primary Examiner, Art Unit 2495